DETAILED ACTION 

The present application (Application No. 13/549415) is being examined under the pre-AIA  first to invent provisions.
This Application is a continuation in part of Application No. 12/231618, filed 09/04/2008.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 02 November, 2021.


Status of Claims

Claims 1, 11, 15, are amended. Claims 3, 5-10, were previously canceled. Claims 20-21, are new. Therefore, claims 1-2, 4, 11-19, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 20, as amended recite the limitation: “a caller id from a return address of a data packet originating from one of the cell phones”. However, the specification is silent about “a caller id from a return address of a data packet originating from one of the cell phones”. As a matter of fact the specification is silent about “a caller id”, and certainly silent about “embeds the caller id in a coupon identification for electronic coupons”.
 This limitation is not supported anywhere in the original disclosure. Applicant may not introduce this new limitation because it constitutes impermissible new matter. That is, at the time the application was filed there was no disclosure teaching the above limitation.
The dependent claims inherit the deficiencies of the parent independent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Priority

This application is a continuation-in-part ("CIP") application of U.S. application no. 12/231,618 filed on 09/04/2008 ("Parent Application"). See MPEP §201.08. In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the Parent Application are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g. , Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant has identified the instant application as a Continuation-in-Part as explained above. The Examiner notes that as per MPEP 2133.01, "When Applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP." Considering that recitation, the Examiner has reviewed the claims of the instant application and compared them with the parent application. The Examiner's findings are that the claims of the instant application are directed towards subject matter that is not described nor supported in the previous application. In fact, the subject matter of the instant claims is specifically described in the instant disclosure as a completely distinct embodiment (see pages 14-23 of the instant application). Therefore, the Examiner will acknowledge claims 1-19 of the instant application to have the effective filing date of the instant filing, 07/14/2012.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 11-19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page et al. (US 2006/0169772) (hereinafter “Page9772”) in view of Kent (US 2012/0136698) (hereinafter “Kent6698”), further in view of Libenson et al. (US 2013/0024267) (hereinafter “Libenson4267”), and further in view of Beavers et al. (US 20110184809) (hereinafter “Beavers4809”).

Regarding claim 1, Page9772 discloses a mobile wireless advertising system, the system comprising: 
(a mobile wireless device of the customer, wherein the mobile wireless device has a CPU, a memory, an optical reader configured for reading a bar code, wherein the optical reader is in the form of a digital camera and a logic in the mobile wireless device that converts the bar code into a digital string of data). (see at least Page9772, ¶27, 43-46) (The Examiner understands the UPC scanner functionality in particular which is integrated with the mobile smartphone device variety satisfies the limitation as currently written.), 
(from a package of a product and a coupon logic operative in the memory and the processor of the device). (see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode);
(the system has a coupon server with a database server with a coupon database, wherein the coupon database has pre-stored electronic coupons of multiple merchants, wherein each coupon has at least a coupon code). (see at least Page9772, ¶50-53).

(the coupon logic when customer activated, reads the product bar code from the package of the product via the optical reader, wherein the product is in a retail store and the coupon logic stores the product bar code in a temporary memory of the device). (see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

(the coupon logic, without further customer interaction, automatically forms, using the product bar code, one of a preselected plurality of search queries of (i) a specific product only, (ii) or specific and competing products coupons with best coupon value rankings of any product in the competing products, wherein the device then wirelessly transmits the search query to the coupon server enabling the coupon server to search for and retrieve any available coupons from the coupon database and return the available coupons in a file); 
(the coupon logic receives from the coupon server, based on the search query either (i) coupons for the specific product only or (ii) the coupons from competing products including best value ranking among competing products, and wherein the coupon server pre-stores in the coupon database coupons with their best coupon value rankings from a plurality of product merchants referenced by the product bar codes). 
(see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes (i.e. element (i) as claimed) to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons (i.e. element (ii) as claimed), product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

Page9772 discloses: Product deals and rebates and incentives (see at least Page9772, ¶47, 51-53), but although these product deals and rebates and incentives that are retrieved in response to a product code or RFID tag query, could be seen as vouchers or coupons, Page9772 is silent about coupons and a coupon database.
Product information database in network communication with the server, that is searched when a product code or tag is queried by the user device, from which product deals and information are returned to the user (see at least Page9772, fig. 1-2, server “104”, database “106”, ¶22-23, 35, 50, 52).
Page9772 does not explicitly disclose: (the system has a coupon server with a database server with a coupon database, wherein the coupon database has pre-stored electronic coupons of at least multiple merchants, wherein each coupon has at least a coupon code).
However Kent6698 discloses: Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product information and the product database of Page9772 with the coupons and a coupon database of Kent6698. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since coupons are proven incentive instruments and a form of rebate that seek to further engage the user with the product.

Page9772 does not explicitly disclose:
(the mobile wireless device is configured to connect to a server on a global computer network using http protocol which provides a return address of the device that embeds a caller id of the device and an identification of a wireless company as a service provider, wherein, the mobile wireless device wirelessly connects to the server on the global computer network, for receiving a response to the mobile wireless device from the server).
(wherein coupon server has embedded the coupon code of each coupon with the caller id of the mobile device, from the return address).
(the coupon logic receives electronic coupons in a file with the caller id of the mobile wireless device embedded in a coupon code of each of the electronic coupons, thereby enabling the coupon server to track redemption of the electronic coupons).
Examiner’s note: Regarding the limitation (“the coupon logic receives electronic coupons in a file with the caller id of the mobile wireless device embedded in a coupon code of each of the electronic coupons, thereby enabling the coupon server to track redemption of the electronic coupons”), Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C:    "Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
"As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted." In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (where the Federal Circuit affirmed the Board's claim construction of "further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased" since "this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form 'may.'"). As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined and italicized sections or words above, and determined that the phrasing is not required due to the terminology being optional, in conformity with MPEP § 2111.04.).
However, Page9772 teaches a system in which a customer uses a client device (e.g. smartphone) to capture barcode images of a product via a scanner and automatically sends a coupon request to a server. In response, the servers delivers appropriately relevant information including product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers/deals from competing retailers, product incentives/rebates back to the requesting client device, particularly in a format that is recognizable by the client device, client device can even include GPS functionality where user location can be obtained (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54).

In addition, Kent6698 teaches the following:
Mobile device equipped with camera used to capture product UPC data (see at least Kent6698, ¶31, see also ¶23-24, 28, 52, 54, 58).
UPC data automatically sent as a search query to system server to retrieve applicable product coupons (see at least Kent6698, ¶34, 61), including coupons for competitor products (see at least Kent6698, ¶34). Available coupons for scanned product and from competing coupon issuers displayed alongside primary product coupons, wherein user is able to select specific displayed coupons for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases.

(caller id and wireless company id return address information as part of the request as claimed). Mobile device sends the user identification number along with the captured barcode image as per (¶60) and this communication occurs through a wireless network which includes a cellular network as per (see at least Kent6698, ¶30, 33, 55), (i.e. "identification of a wireless company as a service provider" as claimed).
Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64).
Furthermore, Libenson4267 teaches a coupon system in which ecoupons are offered to a mobile user that includes a tracking code that is associated with or identifies the user. The user's identifying information is embedded within the coupon to track both redemption activity of the user as well as any forwarding or distributing of the ecoupon to others (see at least Libenson4267, ¶177-184).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Page9772 to include identifying the customer to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and to receive electronic coupons with the caller id of the wireless device embedded in the coupon code. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing systems for automatic searching of coupons and best product deals upon a customer scanning a product barcode, and Page9772, Kent6698 and Libenson4267 are all directed towards distributing coupons/deals to mobile users. Furthermore, the Examiner notes that Kent6698 already teaches the client device (e.g. smartphone) sending the request to the server and the server responds back to the requesting client device along the same line of communication through the same communication network (i.e. cellular network of Kent6698 satisfying the "identification of a wireless company" as claimed) and to the originating device (i.e. "return address" as claimed). As such, common sense dictates “a return address” of the mobile wireless device is being used to deliver the appropriate coupon data, otherwise the server would not know which device to send the requested data to. Moreover, the Examiner notes that there are a limited number of predictable forms of identification commonly used to identify mobile devices in a mobile device environment as per a KSR "obvious to try" rationale, among which includes “a caller id” type identification as well as cellular communication networks as taught in Kent6698.
Moreover, it would have been obvious to include the embedding teachings of Libenson4267, as embedding user information within coupon information provides the benefit of tracking coupon activity on a per user basis and better define coupon metrics as per Libenson4267, ¶177-184. As such, it would have been obvious for Page9772 to implement the teachings of Kent6698 and Libenson4267 as such.

Page9772 does not explicitly disclose: (wherein the displayed multiple received coupons are all displayed at the same time on the mobile wireless device).
However Kent6698 teaches: displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device”. In particular Kent6698 discloses:  (see at least Kent6698, fig. 2, ¶62), “That is, the mobile gateway is capable of aggregating and formatting the information, coupon, and options from retailers 117a-117n and coupon issuers 119a-119m into a format that is easily viewed on the screen of mobile device. The WAP page, list of options, and/or detailed information is then displayed on the screen of the mobile device in step 219. The user utilizes the list of retailers/coupon coupon issuers or option menu to choose a desired vendor/coupon coupon issuer in step 221.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system for coupon provision to mobile device users of Page9772 with the feature of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device” as taught by Kent6698. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing coupons to mobile device users and displaying all the choices at the same time represents an improvement, in that it may increase the user’s awareness of the plurality of coupon choices.

Page9772 does not explicitly disclose: (the coupon logic stores the multiple received coupons in the temporary memory of the device and displays the received coupons to the customer, wherein the coupon logic also displays a user interface button for each displayed coupon that permanently saves a corresponding coupon when selected by the customer, wherein the displayed multiple received coupons and corresponding user interface buttons are all displayed at the same time on the mobile wireless device).
Page9772 in view of Kent6698 discloses: Available coupons for scanned product and from competing coupon issuers are displayed alongside primary product coupons, wherein the user is able to select specific displayed coupons (temporarily stored for display) for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases (see at least Kent6698, ¶34, 61).
Beavers4809  discloses: The memory 318 can be read-only or read-write, persistent or volatile storage memory accessible to the processor 304. (see at least Beavers4809 , ¶77) (temporary memory of the device). The mobile device 300 can be a cellular phone, a personal digital assistant (PDA), or a similar portable device used by a user 302. The mobile device 300 is configured to display content such as blog entries and advertisements. As illustrated here, the mobile device 300 can include a processor 304. (see at least Beavers4809, fig. 3, ¶71).
The save button can allow the user to save the coupon for later use or viewing on the mobile device (see at least Beavers4809, fig. 1C, ¶38) (wherein the coupon logic also displays a user interface button).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the save button feature of Beavers4809, with the feature of Kent6698 of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device, and expand the feature of receiving and viewing coupons at the mobile device of a user in the above combined system of Page9772 and Kent6698, further in view of  Beavers4809, to include using a save button to permanently save the “multiple received coupons” on the mobile device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this save button can allow the user to save the coupon for later use (see at least Beavers4809, fig. 1C,  ¶38).

Regarding claims 2, 12, 16 , Page9772 in view of  Kent6698, Libenson4267 and Beavers4809 discloses:  All the limitations of the corresponding parent claims (claim 1; claim 11; and claim 15; respectively) as per the above rejection statements.
Page9772 further discloses: (the coupon logic then receives in return response from the coupon server to include any available coupons for the product and any coupons of competing products, and displays them on the device screen, thereby, the coupon logic automatically provides for the customer a one step interface for access, search, and delivery of coupons by product code to the user wireless mobile device from the coupon server). (see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

Regarding claims 4, 17, Page9772 in view of  Kent6698, Libenson4267 and Beavers4809 discloses:  All the limitations of the corresponding parent claims (claim 1; and claims 15-16; respectively) as per the above rejection statements.
Page9772 further discloses: 
(a. the coupon logic organizes a display of received coupons in the device in the sequence of the specific product coupon, competing product coupons, and best value coupon). (see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49). 
(b. the coupon logic displays for each coupon, a relative consumer ranking of each competing product next to the coupon data, the ranking received along with the coupon data from the coupon server, enabling the customer to judge the relative value of a competing product coupon). (see at least Page9772, ¶17-27, see also ¶6-7, 17-27, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

Regarding claim 11, Page9772 discloses an electronic coupon system on a global computer network, comprising:
(a. a coupon server has a coupon database and associated processors and coupon-server logic operative in the processors and the database is organized by (i) product codes and for each product a list of available coupons, and (ii) competing products and for each such product a list of available coupons). (see at least Page9772, ¶17-27, see also ¶6-7, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode from product data server "104", product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).
Product information database in network communication with the server, that is searched when a product code or tag is queried by the user device, from which product deals and information are returned to the user (see at least Page9772, fig. 1-2, server “104”, database “106”, ¶22-23, 35, 50, 52).

(b. a mobile wireless device has, a reader element, in the form of a digital camera with associated logic) (see at least Page9772, ¶27, 43-46) (The Examiner understands the UPC scanner functionality in particular which is integrated with the mobile smartphone device variety satisfies the limitation as currently written.), 
 (to read product codes from product packages in a retail store and has a CPU, a memory and a coupon logic in the device, operative in the device, the logic when user activated in the device, receives a product code read from a product, stores the product code in a temporary memory of the device). (see at least Page9772, ¶17-27, see also ¶6-7, 35,  39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

(c. the coupon logic without further user interaction automatically forms using the product code one of a pre-selected plurality of coupon search queries of (i) a specific product only, (ii) or specific and competing product coupons and best coupon value of any product in the competing products for a product coupon for the specific product code and wirelessly sends the query with the product code to the coupon server). (see at least Page9772, ¶17-27, see also ¶6-7, 35,  39-54), customer mobile wireless device used to scan product barcodes (i.e. element (i) as claimed) to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons (i.e. element (ii) as claimed), product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

 (d. the coupon server receives the coupon search query from only the mobile wireless device, for a specific product code and searches the coupon database and finds coupon by product code and transmits , to the coupon logic, multiple  coupons with the caller id of the mobile wireless device embedded in a coupon code, thereby enabling the coupon server to track redemption of coupons, thereby system provides a one-step user interface to the coupon system).  (see at least Page9772, ¶17-27, see also ¶6-7, 35,  39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed).

Page9772 discloses: Product deals and rebates and incentives (see at least Page9772, ¶47, 51-53), but although these product deals and rebates and incentives that are retrieved in response to a product code or RFID tag query, could be seen as vouchers or coupons, Page9772 is silent about coupons and a coupon database.
Product information database in network communication with the server, that is searched when a product code or tag is queried by the user device, from which product deals and information are returned to the user (see at least Page9772, fig. 1-2, server “104”, database “106”, ¶22-23, 35, 50, 52).
Page9772 does not explicitly disclose: (a coupon server has a coupon database and associated processors and coupon-server logic operative in the processors ).
However Kent6698 discloses: Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product information and the product database of Page9772 with the coupons and a coupon database of Kent6698. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since coupons are proven incentive instruments and a form of rebate that seek to further engage the user with the product.

Page9772 does not explicitly disclose: (the coupon logic identifies the customer to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and transmits electronic coupons with the caller id of the mobile wireless device embedded in a coupon code, thereby enabling the coupon server to track redemption of coupons).
However, Page9772 teaches a system in which a customer uses a client device (e.g. smartphone) to capture barcode images of a product via a scanner and automatically sends a coupon request to a server. In response, the servers delivers appropriately relevant information including product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers/deals from competing retailers, product incentives/rebates back to the requesting client device, particularly in a format that is recognizable by the client device, client device can even include GPS functionality where user location can be obtained (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54).
In addition, Kent6698 teaches the following:
Mobile device equipped with camera used to capture product UPC data (see at least Kent6698, ¶31, see also ¶23-24, 28, 52, 54, 58).
UPC data automatically sent as a search query to system server to retrieve applicable product coupons (see at least Kent6698, ¶34, 61), including coupons for competitor products (see at least Kent6698, ¶34). Available coupons for scanned product and from competing coupon issuers displayed alongside primary product coupons, wherein user is able to select specific displayed coupons for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases.

(caller id and wireless company id return address information as part of the request as claimed). Mobile device sends the user identification number along with the captured barcode image as per (¶60) and this communication occurs through a wireless network which includes a cellular network as per (see at least Kent6698, ¶30, 33, 55), (i.e. "identification of a wireless company as a service provider" as claimed).
Furthermore, Libenson4267 teaches a coupon system in which ecoupons are offered to a mobile user that includes a tracking code that is associated with or identifies the user. The user's identifying information is embedded within the coupon to track both redemption activity of the user as well as any forwarding or distributing of the ecoupon to others (see at least Libenson4267, ¶177-184).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Page9772 to include identifying the customer to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and to receive electronic coupons with the caller id of the wireless device embedded in the coupon code. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing systems for automatic searching of coupons and best product deals upon a customer scanning a product barcode, and Page9772, Kent6698 and Libenson4267 are all directed towards distributing coupons/deals to mobile users. Furthermore, the Examiner notes that Kent6698 already teaches the client device (e.g. smartphone) sending the request to the server and the server responds back to the requesting client device along the same line of communication through the same communication network (i.e. cellular network of Kent6698 satisfying the "identification of a wireless company" as claimed) and to the originating device (i.e. "return address" as claimed). 
As such, common sense dictates “a return address” of the mobile wireless device is being used to deliver the appropriate coupon data, otherwise the server would not know which device to send the requested data to. Moreover, the Examiner notes that there are a limited number of predictable forms of identification commonly used to identify mobile devices in a mobile device environment as per a KSR "obvious to try" rationale, among which includes “a caller id” type identification as well as cellular communication networks as taught in Kent6698.
Moreover, it would have been obvious to include the embedding teachings of Libenson4267, as embedding user information within coupon information provides the benefit of tracking coupon activity on a per user basis and better define coupon metrics as per Libenson4267, ¶177-184. As such, it would have been obvious for Page9772 to implement the teachings of Kent6698 and Libenson4267 as such.

Page9772 does not explicitly disclose: (wherein the displayed multiple coupons are all displayed at the same time on the mobile wireless device).
However Kent6698 teaches: displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device”. In particular Kent6698 discloses:  (see at least Kent6698, fig. 2, ¶62), “That is, the mobile gateway is capable of aggregating and formatting the information, coupon, and options from retailers 117a-117n and coupon issuers 119a-119m into a format that is easily viewed on the screen of mobile device. The WAP page, list of options, and/or detailed information is then displayed on the screen of the mobile device in step 219. The user utilizes the list of retailers/coupon coupon issuers or option menu to choose a desired vendor/coupon coupon issuer in step 221.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system for coupon provision to mobile device users of Page9772 with the feature of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device” as taught by Kent6698. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing coupons to mobile device users and displaying all the choices at the same time represents an improvement, in that it may increase the user’s awareness of the plurality of coupon choices.

Page9772 does not explicitly disclose: (e. the coupon logic stores the multiple coupons in the temporary memory of the device and displays the multiple  coupons to the user, wherein the coupon logic also displays a user interface button for each displayed coupon that permanently saves a corresponding coupon when selected by the user, wherein the displayed multiple coupons and corresponding user interface buttons are all displayed at the same time on the mobile wireless device).
Page9772 in view of Kent6698 discloses: Available coupons for scanned product and from competing coupon issuers are displayed alongside primary product coupons, wherein the user is able to select specific displayed coupons (temporarily stored for display) for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases (see at least Kent6698, ¶34, 61).
Beavers4809  discloses: The memory 318 can be read-only or read-write, persistent or volatile storage memory accessible to the processor 304. (see at least Beavers4809 , ¶77) (temporary memory of the device). The mobile device 300 can be a cellular phone, a personal digital assistant (PDA), or a similar portable device used by a user 302. The mobile device 300 is configured to display content such as blog entries and advertisements. As illustrated here, the mobile device 300 can include a processor 304. (see at least Beavers4809, fig. 3, ¶71).
The save button can allow the user to save the coupon for later use or viewing on the mobile device (see at least Beavers4809, fig. 1C, ¶38) (wherein the coupon logic also displays a user interface button).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the save button feature of Beavers4809, with the feature of Kent6698 of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device, and expand the feature of receiving and viewing coupons at the mobile device of a user in the above combined system of Page9772 and Kent6698, further in view of  Beavers4809, to include using a save button to permanently save the “multiple received coupons” on the mobile device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this save button can allow the user to save the coupon for later use (see at least Beavers4809, fig. 1C,  ¶38).

Regarding claims 13, 18, , Page9772 in view of Kent6698, Libenson4267 and Beavers4809 discloses: All the limitations of the corresponding parent claims (claims 11-12; and claims 15-16; respectively) as per the above rejection statements.
Page9772 further discloses: (a best value coupon logic operative in the server compares coupon data from competing products and organizes coupons by specific product coupon and relative ranking, up to four competing product coupons and their relative ranking, and best value coupon among these coupons). (see at least Page9772, ¶17-27, see also ¶6-7, 17-27, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode from product data server "104", product data includes product price comparisons (i.e. "best value coupon" as claimed), product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per [0046-48]) (Although the limitation has been addressed in view of prior art, the Examiner notes that the particular number of competing product coupons displayed is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method as claimed. Moreover, the manner in which the information is organized and displayed, that is what kind of information is actually displayed is considered "printed matter". As such, the nonfunctional descriptive material limitation can be given little to no patentable weight. See MPEP 2106IV b 1(b).).

Regarding claims 14, 19, Page9772 in view of Kent6698, Libenson4267 and Beavers4809 discloses: All the limitations of the corresponding parent claims (claim 11; and claim 15-16; respectively) as per the above rejection statements.
Page9772 further discloses: 
(a.    a server logic creates a record of each search query and response for use in creating a statistical chart for analysis by product codes;)
(b.    the server logic creates periodic statistical data charts by product code for delivery to businesses).
However, Kent teaches the following:
Mobile device equipped with camera used to capture product UPC data (see at least Kent6698, ¶31, see also ¶23-24, 28, 52, 54, 58).
UPC data automatically sent as a search query to system server to retrieve applicable product coupons (see at least Kent6698, ¶34, 61), including coupons for competitor products (see at least Kent6698, ¶34). Available coupons for scanned product and from competing coupon issuers displayed alongside primary product coupons, wherein user is able to select specific displayed coupons for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases.
Tracking of search queries and user selection compiled for producing analytics, analytics also used in profile engine, profile engine develops collection of predicates which identify the type, quantity or quality of information presumed to be desirable (see at least Kent6698, ¶33, 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Page9772 to include compiling statistical data regarding search query records and responses thereto. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing systems for automatic searching of coupons and best product deals upon a customer scanning a product barcode. Furthermore, the Examiner notes that common sense dictates a retailer would desire to have the most effective offer and the best pricing deal to attract the most customers. Attracting customers is clearly an objective of Page9772 as per [0021]. In addition, common sense dictates it would be obvious for Page9772 to provide any kind of response and/or feedback information to the retailers so they can continue to improve their operations. As such, the Examiner understands that implementing the specific teachings of Kent is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Page9772 to implement the search query and response tracking and analytics techniques of Kent to yield the predictable results of retailers achieving a larger customer reach through feedback operations. This is particularly reasonable, as Page9772 already teaches the ability for the system to receive customer reviews concerning products and experiences with specific retailers.

Regarding claims 15, , Page9772 discloses a method for electronic coupon system on a global computer network, comprising the steps of 
(a. providing a coupon server with a coupon database and maintaining by the coupon database (i) product codes and for each product a list of available coupons, and (ii) competing products and for each such product a list of available coupons). (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode from product data server "104", product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).
Product information database in network communication with the server, that is searched when a product code or tag is queried by the user device, from which product deals and information are returned to the user (see at least Page9772, fig. 1-2, server “104”, database “106”, ¶22-23, 35, 50, 52).
(b.    enabling using by a user a mobile wireless device equipped with a reader element, wherein the reader element is a digital camera with associated logic). (see at least Page9772, ¶27, 43-46) (The Examiner understands the UPC scanner functionality in particular which is integrated with the mobile smartphone device variety satisfies the limitation as currently written.), 
(for reading product codes from product packages in a retail store and receiving the product code in a coupon logic operative in the device and storing the product code in a temporary memory of the device). (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode from product data server "104", product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed), product data displayed on customer mobile device (i.e. "stores the received coupons in the temporary memory of the device" as claimed) allowing the customer to intelligently make a decision as to whether to purchase the product, go to a competing retailer for a better deal, choose to do business with a retailer depending on customer satisfaction and past experiences as per (¶46-49).

Examiner’s note: Regarding the limitation (“enabling using by a user a mobile wireless device equipped with a reader element, wherein the reader element is a digital camera with associated logic”), Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C:    "Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. "As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted." In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the Federal Circuit affirmed the Board's claim construction of "further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased" since "this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form 'may.'"). As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined and italicized sections or words above, and determined that the phrasing is not required due to the terminology being optional, in conformity with MPEP § 2111.04.);

(c.    forming automatically by the coupon logic one of a plurality of search queries for a product coupon for the specific product code, by the coupon logic, without further user interaction and wirelessly sending the query with the product code to the coupon server). (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode);
(d.    receiving by the server a coupon search query from only a mobile wireless device, for a specific product code and searching the coupon database and finding available coupons by product code and sending to the wireless device, thereby the system providing a one-step user interface to the coupon system). (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54), customer mobile wireless device used to scan product barcodes to automatically search and retrieve product data associated with scanned barcode, product data includes product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers from competing retailers, product incentives (i.e. coupon as claimed).

Page9772 discloses: Product deals and rebates and incentives (see at least Page9772, ¶47, 51-53), but although these product deals and rebates and incentives that are retrieved in response to a product code or RFID tag query, could be seen as vouchers or coupons, Page9772 is silent about coupons and a coupon database.
Product information database in network communication with the server, that is searched when a product code or tag is queried by the user device, from which product deals and information are returned to the user (see at least Page9772, fig. 1-2, server “104”, database “106”, ¶22-23, 35, 50, 52).
Page9772 does not explicitly disclose: (a. providing a coupon server with a coupon database and maintaining by the coupon database). However Kent6698 discloses: Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product information and the product database of Page9772 with the coupons and a coupon database of Kent6698. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since coupons are proven incentive instruments and a form of rebate that seek to further engage the user with the product.

Page9772 does not explicitly disclose: (identifying the user to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and transmitting electronic coupons with the caller id of the mobile wireless device embedded in a coupon code thereby enabling the coupon server to track redemption of coupons). 
Examiner’s note: Regarding the limitation: (“identifying the user to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and transmitting electronic coupons with the caller id of the mobile wireless device embedded in a coupon code thereby enabling the coupon server to track redemption of coupons”), Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C:    "Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  "As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted." In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the Federal Circuit affirmed the Board's claim construction of "further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased" since "this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form 'may.'"). As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined and italicized sections or words above, and determined that the phrasing is not required due to the terminology being optional, in conformity with MPEP § 2111.04.).

However, Page9772 teaches a system in which a customer uses a client device (e.g. smartphone) to capture barcode images of a product via a scanner and automatically sends a coupon request to a server. In response, the servers delivers appropriately relevant information including product price comparisons, product reviews, user-provided rankings, retailer information, prices and offers/deals from competing retailers, product incentives/rebates back to the requesting client device, particularly in a format that is recognizable by the client device, client device can even include GPS functionality where user location can be obtained (see at least Page9772, ¶17-27, see also ¶6-7, 35, 39-54).
In addition, Kent6698 teaches the following:
Mobile device equipped with camera used to capture product UPC data (see at least Kent6698, ¶31, see also ¶23-24, 28, 52, 54, 58).
UPC data automatically sent as a search query to system server to retrieve applicable product coupons (see at least Kent6698, ¶34, 61), including coupons for competitor products (see at least Kent6698, ¶34). Available coupons for scanned product and from competing coupon issuers displayed alongside primary product coupons, wherein user is able to select specific displayed coupons for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases.

(caller id and wireless company id return address information as part of the request as claimed). Mobile device sends the user identification number along with the captured barcode image as per (¶60) and this communication occurs through a wireless network which includes a cellular network as per (see at least Kent6698, ¶30, 33, 55), (i.e. "identification of a wireless company as a service provider" as claimed).
Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64).
Furthermore, Libenson4267 teaches a coupon system in which ecoupons are offered to a mobile user that includes a tracking code that is associated with or identifies the user. The user's identifying information is embedded within the coupon to track both redemption activity of the user as well as any forwarding or distributing of the ecoupon to others (see at least Libenson4267, ¶177-184).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Page9772 to include identifying the customer to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and to receive electronic coupons with the caller id of the wireless device embedded in the coupon code. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing systems for automatic searching of coupons and best product deals upon a customer scanning a product barcode, and Page9772, Kent6698 and Libenson4267 are all directed towards distributing coupons/deals to mobile users. Furthermore, the Examiner notes that Kent6698 already teaches the client device (e.g. smartphone) sending the request to the server and the server responds back to the requesting client device along the same line of communication through the same communication network (i.e. cellular network of Kent6698 satisfying the "identification of a wireless company" as claimed) and to the originating device (i.e. "return address" as claimed). As such, common sense dictates “a return address” of the mobile wireless device is being used to deliver the appropriate coupon data, otherwise the server would not know which device to send the requested data to. Moreover, the Examiner notes that there are a limited number of predictable forms of identification commonly used to identify mobile devices in a mobile device environment as per a KSR "obvious to try" rationale, among which includes “a caller id” type identification as well as cellular communication networks as taught in Kent6698.
Moreover, it would have been obvious to include the embedding teachings of Libenson4267, as embedding user information within coupon information provides the benefit of tracking coupon activity on a per user basis and better define coupon metrics as per Libenson4267, ¶177-184. As such, it would have been obvious for Page9772 to implement the teachings of Kent6698 and Libenson4267 as such.

Page9772 does not explicitly disclose: (wherein the displayed multiple coupons are all displayed at the same time on the mobile wireless device).
However Kent6698 teaches: displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device”. In particular Kent6698 discloses:  (see at least Kent6698, fig. 2, ¶62), “That is, the mobile gateway is capable of aggregating and formatting the information, coupon, and options from retailers 117a-117n and coupon issuers 119a-119m into a format that is easily viewed on the screen of mobile device. The WAP page, list of options, and/or detailed information is then displayed on the screen of the mobile device in step 219. The user utilizes the list of retailers/coupon coupon issuers or option menu to choose a desired vendor/coupon coupon issuer in step 221.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system for coupon provision to mobile device users of Page9772 with the feature of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device” as taught by Kent6698. The rationale for combining in this manner is that both Page9772 and Kent6698 are directed towards providing coupons to mobile device users and displaying all the choices at the same time represents an improvement, in that it may increase the user’s awareness of the plurality of coupon choices.

Page9772 does not explicitly disclose: 
(e. storing, by the device, the multiple coupons in the temporary memory of the device and displaying the multiple coupons to the user, the device also displaying a user interface button for each displayed coupon that permanently saves a corresponding coupon when selected by the user, wherein the displayed multiple coupons and corresponding user interface buttons are all displayed at the same time on the mobile wireless device).
Page9772 in view of Kent6698 discloses: Available coupons for scanned product and from competing coupon issuers are displayed alongside primary product coupons, wherein the user is able to select specific displayed coupons (temporarily stored for display) for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases (see at least Kent6698, ¶34, 61).
Beavers4809  discloses: The memory 318 can be read-only or read-write, persistent or volatile storage memory accessible to the processor 304. (see at least Beavers4809 , ¶77) (temporary memory of the device). The mobile device 300 can be a cellular phone, a personal digital assistant (PDA), or a similar portable device used by a user 302. The mobile device 300 is configured to display content such as blog entries and advertisements. As illustrated here, the mobile device 300 can include a processor 304. (see at least Beavers4809, fig. 3, ¶71).
The save button can allow the user to save the coupon for later use or viewing on the mobile device (see at least Beavers4809, fig. 1C, ¶38) (wherein the coupon logic also displays a user interface button).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the save button feature of Beavers4809, with the feature of Kent6698 of displaying information associated with plurality of coupons “all displayed at the same time on the mobile wireless device, and expand the feature of receiving and viewing coupons at the mobile device of a user in the above combined system of Page9772 and Kent6698, further in view of  Beavers4809, to include using a save button to permanently save the “multiple received coupons” on the mobile device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this save button can allow the user to save the coupon for later use (see at least Beavers4809, fig. 1C,  ¶38).


Claims 20-21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kent (US 2012/0136698) (hereinafter “Kent6698”), in view of Libenson et al. (US 2013/0024267) (hereinafter “Libenson4267”).

Regarding claim 20, Kent6698 discloses a mobile wireless advertising system, the system comprising: 
 (a database server with an ECS logic operating therein; interfaces to a global computer network, including at least one interface with a plurality of advertising merchants, wherein the at least one interface is used to open an account in the ECS and enter electronic coupons in the database server for distribution therefrom by the ECS to customers; )
The manufacturer code contained within barcode 107 information is used by server 111 in step 211 to associate item 105 with a list of retailers or coupon issuers using coupon issuer database 115. (see at least Kent6698, fig. 2, ¶61),
Server looks up coupon issuers using manufacturers codes (see at least Kent6698, fig. 2, ¶62),
Server 111 then transmits the entire decoded barcode to each of the appropriate retailers 117a-117n and coupon issuers 119a-119m (as identified in step 211) in step 213. Each vendor and coupon issuer returns coupon, a list of options, and/or detailed information to server 111 in step 215. (see at least Kent6698, fig. 2, ¶62),
Per above retailers 117a-117n and coupon issuers 119a-119m and central server 111 are engaged in two-way communications with one another, therefore an interface for enabling this two-way communications is implicit.
 
(the interfaces include an interface exclusively used with cell phones of customers, operating in a wireless network, wherein the ECS logic retrieves a caller id from a return address of a data packet originating from one of the cell phones; the ECS logic embeds the caller id in a coupon identification for electronic coupons to be delivered to said one of the cell phones).  
Kent6698 further teaches:
Mobile device equipped with camera used to capture product UPC data (see at least Kent6698, ¶31, see also ¶23-24, 28, 52, 54, 58).
UPC data automatically sent as a search query to system server to retrieve applicable product coupons (see at least Kent6698, ¶34, 61), including coupons for competitor products (see at least Kent6698, ¶34). Available coupons for scanned product and from competing coupon issuers displayed alongside primary product coupons, wherein user is able to select specific displayed coupons for permanent storage in portable device, stored coupons can later be retrieved for applying towards product purchases.
(a caller id) Mobile device sends the user identification number along with the captured barcode image (see at least Kent6698, ¶60) and this communication occurs through a wireless network which includes a cellular network (see at least Kent6698, ¶30, 33, 55), (i.e. "identification of a wireless company as a service provider" as claimed).
Network translator 950 and the two-way data communication device communicate using a point-to-point communication protocol for a network that links the network translator 950 and the two-way data communication device. A data-capable cellular telephone network 712 is a cellular digital packet data network that communicates either using a transmission control protocol (TCP) or a user datagram protocol (UDP). (see at least Kent6698, ¶98).
Coupon database searchable by a user (see at least Kent6698, fig. 3, ¶38, 64).
Furthermore, Libenson4267 teaches a coupon system in which ecoupons are offered to a mobile user that includes a tracking code that is associated with or identifies the user. The user's identifying information is embedded within the coupon to track both redemption activity of the user as well as any forwarding or distributing of the ecoupon to others (see at least Libenson4267, ¶177-184).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kent6698 to include identifying the customer to the coupon server via only a return address of the mobile wireless device that uses a caller id of the device and the identification of a wireless company as a service provider and to receive electronic coupons with the caller id of the wireless device embedded in the coupon code. The rationale for combining in this manner is that Kent6698 is directed towards providing systems for automatic searching of coupons and best product deals upon a customer scanning a product barcode, and, Kent6698 and Libenson4267 are both directed towards distributing coupons/deals to mobile users. Furthermore, the Examiner notes that Kent6698 already teaches the client device (e.g. smartphone) sending the request to the server and the server responds back to the requesting client device along the same line of communication through the same communication network (i.e. cellular network of Kent6698 satisfying the "identification of a wireless company" as claimed) and to the originating device (i.e. "return address of a data packet" as claimed). As such, common sense dictates “a return address” of the mobile wireless device is being used to deliver the appropriate coupon data, otherwise the server would not know which device to send the requested data to. Moreover, the Examiner notes that there are a limited number of predictable forms of identification commonly used to identify mobile devices in a mobile device environment as per a KSR "obvious to try" rationale, among which includes “a caller id” type identification as well as cellular communication networks as taught in Kent6698.
Moreover, it would have been obvious to include the embedding teachings of Libenson4267, as embedding user information within coupon information provides the benefit of tracking coupon activity on a per user basis and better define coupon metrics as per Libenson4267, ¶177-184. As such, it would have been obvious for Page9772 to implement the teachings of Kent6698 and Libenson4267 as such.
 
Regarding claim 21, Kent6698 in view of Libenson4267 discloses: All the limitations of the corresponding parent claim 20 as per the above rejection statement.
Kent6698 further teaches:
The coupons are used by consumers during a retail purchase transaction. A bar code on the coupon is scanned. A the end of a sales period, typically a month, the retailer presents a report to the manufacturer who compensates the retailer for the coupons redeemed. (see at least Kent6698, ¶17). System and methods for a barcode enabled coupon search, retrieval, presentation, and redemption via telecommunications devices (see at least Kent6698, ¶27).

Libenson4267 likewise teaches: coupon redemption by (see at least Libenson4267, fig 3-6, ¶117) and reports  (see at least Libenson4267, ¶122, 138).


Response to Arguments

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above.
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0259535, US 2007/0288313.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681